UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K (x ) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 (FEE REQUIRED) For the fiscal year ended September 30, 2013 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) Commission File number 000-32361 YUMMIES,INC. (Exact name of registrant as specified in charter) Nevada 87-0615629 State or other jurisdiction of incorporation or organization (I.R.S. Employer I.D. No.) 1981 EastMurrayHolladayRoad,Salt Lake City, Utah (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code 801-272-9294 Securities registered pursuant to section 12 (b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to section 12 (g ) of the Act: Common (Title of Class) Indicate by checkmark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes[]No [X] Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes[X]No [] 1 Indicate by checkmark whetherthe Issuer (1) filed allreportsrequiredto be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that the Company was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X] No [ ] State the aggregate market value of the voting stock held by nonaffiliates of the registrant. The aggregate market value shall be computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of a specified date within the past 60 days. At December 1, 2013, the aggregate market value of the voting stock held by nonaffiliates is undeterminable and is considered to be 0. (APPLICABLE ONLY TO CORPORATE REGISTRANTS) As of December 1, 2013, the registrant had 2,505,000 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the part of the form 10- KSB (e.g., part I, part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) any proxy or other information statement; and (3) Any prospectus filed pursuant to rule 424 (b) or (c) under the Securities Act of 1933: None 2 TABLE OF CONTENTS
